___________

                                    No. 95-3824
                                    ___________

Roger D. Wilson,                          *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Western District of Arkansas.
United States of America,                 *
                                          *        [UNPUBLISHED]
              Appellee.                   *
                                    ___________

                     Submitted:     June 7, 1996

                           Filed:   June 11, 1996
                                    ___________

Before BEAM, LOKEN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Roger D. Wilson appeals from the district court's1 order dismissing
his 28 U.S.C. § 2255 motion to vacate his sentence.    In the motion, Wilson
claimed that his criminal conviction for money laundering was barred under
the Double Jeopardy Clause by the civil forfeiture of his property.


     After carefully reviewing the parties' briefs and the record, we
conclude that the dismissal of Wilson's section 2255 motion was correct.
Accordingly, we affirm.     See 8th Cir. R. 47B.




       1
       The HONORABLE JIMM LARRY           HENDREN, United States District
Judge for the Western District of        Arkansas, adopting the report and
recommendation of the HONORABLE          BEVERLY R. STITES, United States
Magistrate Judge for the Western         District of Arkansas.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-